Citation Nr: 9931001	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  91-14 492	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant, the appellant's wife, and J. Craigwell


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from April 1969 to October 
1970.  

Historically, a Board decision in November 1987 denied, in 
pertinent part, service connection for a psychiatric 
disorder, to include PTSD and a conversion reaction with 
generalized anxiety disorder.  It also denied service 
connection for a mixed personality disorder. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1990 decision of the Department of 
Veterans Affairs (VA) Regional Office in San Diego, 
California.  The case was subsequently transferred to the 
Montgomery, Alabama Regional Office (RO).  The May 1990 
rating action denied service connection for PTSD and an 
increased (compensable) rating for service-connected low back 
syndrome with functional overlay.  Following a February 27, 
1991 travel board hearing at San Diego, California Regional 
Office in November 1991 the Board remanded those issues.  It 
was stated in the November 1991 remand that the PTSD claim 
had been reopened since the 1987 Board denial.  Because 
numerous inconsistencies in the histories related by the 
veteran were noted, a transcript of the February 1991 travel 
board hearing was to be sent to the veteran to assist in 
specifying stressors.  The U.S. Environmental Support Group 
(ESG) was to confirm the veteran's stressors.  

In pertinent part, an October 1993 Board remand phrased the 
issues as whether new and material evidence had been 
submitted to reopen the claim for service connection for 
PTSD.  It was noted that the veteran had not responded to RO 
request for stressor information and that because the PTSD 
claim "must be treated as an attempt to reopen" following 
the 1987 Board denial, a supplemental statement of the case 
(SSOC) containing laws and regulations on reopening should be 
provided to the veteran.  The ESG was to again be contacted 
to provide stressor verification and the RO was to adjudicate 
reopening of the claim.  

A November 1995 Board decision granted a 10 percent rating 
for chronic low back syndrome with strong functional overlay.  
It was held that in light of diagnoses of PTSD there was new 
and material evidence establishing a "reasonable 
possibility" of changing the outcome as to the application 
to reopen the claim for service connection for PTSD. 

Thereafter, December 1995 rating action effectuated the 
Board's grant of a 10 percent rating for the veteran's 
service connected low back disorder 

A May 1998 rating action denied an evaluation in excess of 10 
percent for the service-connected low back disorder and 
continued the denial, following de novo review, of service 
connection for PTSD and also denied entitlement to a total 
rating.  

A videoconference with the Montgomery, Alabama, RO was held 
on December 3, 1998, at which time it was noted that the only 
issue developed for appellate consideration was service 
connection for PTSD.  While testimony was taken as to the 
severity of the service-connected low back disorder, it was 
noted that the possible issue of entitlement to a rating in 
excess of 10 percent for the low back disorder was to be 
referred to RO if there was no notice of disagreement (NOD) 
(which the veteran stated he had filed (page 15)) with the 
May 1998 denial of an rating in excess of 10 percent.  
However, the Board finds no such NOD and, accordingly, the 
matter of whether the veteran filed an NOD (to include the 
transcript of the December 1998 videoconference hearing as a 
possible NOD), is referred to the RO for initial 
consideration.  

Also, at page 6 of the transcript of the December 1998 
videoconference hearing, the veteran made a vague reference 
to his daughter having some disease due to his past exposure 
to Agent Orange but did not specify what disease.  Since 
there can be compensation for spina bifida of a child of a 
Vietnam veteran, and (as noted in the 1987 Board decision 
that the veteran has or may have spina bifida) this matter is 
referred to the RO for clarification.  Generally see 
VAOGCPREC 3-99 and VAOGCPREC 5-99.  


FINDINGS OF FACT

1.  The veteran had active service from April 1969 to October 
1970 and he served in the Republic of Vietnam.  Although he 
was not awarded any decorations reflecting participation in 
combat and his military occupational specialty was of a 
noncombat nature, he did participate in combat.  

2.  The veteran had psychiatric symptoms during service, 
there is a clear diagnosis of PTSD, there is a medical nexus 
between the current PTSD diagnosis and inservice stressors; 
and the claim for PTSD is well grounded.  

3.  The preponderance of the evidence does not rebut the 
incurrence of PTSD in combat in Vietnam.  


CONCLUSION OF LAW

The claim for PTSD is well grounded and PTSD was incurred in 
active military service.  38 U.S.C.A. §§ 1110, 1154(b), 
5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.304(d) and (f) 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The 1995 Board decision found that the evidence submitted 
since the 1987 Board denial of service connection for PTSD 
established a reasonable possibility of changing the outcome.  

Since the 1995 Board decision, in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998) (decided September 16, 1998), the 
United States Court of Appeals for the Federal Circuit 
(hereinafter "Federal Circuit") held that in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991) the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter the Court) impermissibly defined "material 
evidence" as requiring, for reopening of a previously denied 
claim, that such evidence establish "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome."  The new standard established in Hodge is lower 
than that in Colvin and requires only that the new and 
material evidence is so significant that it must be 
considered to fairly decide the merits of the claim.  "[A]ny 
evidence found to be material under the more stringent Colvin 
test would also have to be found to be material under the 
more flexible Hodge standard."  Fossie v. West, 12 Vet. 
App. 1, 4 (1998). 

There is now a three-step analysis in applications to reopen 
a final previously denied claim under 38 U.S.C.A. § 5108 
(West 1991).  First, there must be new evidence which by 
itself, or together with evidence previously on file, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  Second, if the claim is reopened it 
must immediately be determined whether, based on all the 
evidence, the reopened (not the original) claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991) (since a reopened claim is not necessarily well 
grounded).  This is because the Hodge decision effectively 
decoupled the previously announced relationship between 
determinations of well groundedness and of new and material 
evidence (the difference, if any, between evidence required 
for well groundedness and that which constitutes new and 
material evidence appears to be of slight degree; Molloy v. 
Brown, 9 Vet. App. 513, 516 (1996) (citing Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) and Edenfield v. 
Brown, 8 Vet. App. 384, 390 (1995)(en banc)).  Elkins v. 
West, 12 Vet. App. 209, 214 (1999).  

In both the determinations of reopening and well 
groundedness, the credibility of the evidence, but not 
necessarily its competence, is presumed if it is not 
inherently false, untrue, or patently incredible, but the 
full weight of such evidence is not assumed.  However, 
neither the doctrine of the resolution of the benefit-of-the-
doubt, at 38 U.S.C.A. § 5107(b) nor the duty to assist in 
obtaining relevant evidence, at 38 U.S.C.A. § 5107(a), is 
applicable.  In the third step, if the reopened claim is well 
grounded, it must then be adjudicated de novo, after ensuring 
that the duty to assist has been fulfilled, and with 
application of the benefit-of-the-doubt rule. Elkins v. West, 
12 Vet. App. 209, 214-218 (1999) and Winters v. West, 12 Vet. 
App. 203, 206-06 (1999) (en banc) (citing Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998)).  

Since the claim is reopened, it must now be determined 
whether the claim for service connection for PTSD is well 
grounded.  For reasons expressed herein, it is the 
determination of the Board that the claim is well grounded.  

Under 38 U.S.C.A. § 5107(a) a claimant has the burden of 
submitting evidence to justify a belief by a fair and 
impartial individual that the claim is well grounded.  A 
well grounded claim is one which is plausible, i.e., 
"meritorious on its own or capable of substantiation" it 
need not be conclusive but only possible to meet the burden 
of section 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990.  "[M]ore than just an allegation" is required, 
"the statute provides that [the claim] must be accompanied 
by evidence."  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  In this determination, evidence which is competent 
is generally presumed to be credible.  Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995) (citing King v. Brown, 5 Vet. 
App. 19, 21 (1993)).  The quality and quantity of the 
evidence required depends upon the issue presented and where 
the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is 'plausible' or 'possible' is required and 
not merely lay testimony because lay persons are not 
competent to offer medical opinions.  Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993) (citing Murphy, id., and Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992)).  

A well grounded claim for service connection requires 
medical evidence of (1) a current disability; (2) medical 
or, in certain circumstances, lay evidence of incurrence or 
aggravation of a disease or injury in service; and (3) 
medical evidence of nexus between an in-service injury or 
disease and a current disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  However, the disability does not have 
to be shown to have been present or diagnosed during service 
but only that there is a nexus between it and military 
service, even if first diagnosed after service, on the basis 
of all the evidence, including pertinent service medical 
records.  38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. 
App. 352, 356 (1992).  

With regard to claims for service connection for PTSD in 
Cohen v. Brown, 10 Vet. App. 128, 137 (1997), it was held 
that a well grounded claim for PTSD requires "medical 
evidence of a current disability; lay evidence (presumed to 
be credible for these purposes) of an in-service stressor; 
which in a PTSD case is the equivalent of in-service 
incurrence or aggravation; and medical evidence of a nexus 
between service and the current PTSD disability."  See also 
38 U.S.C.A. § 1154(b) and 38 C.F.R. §§ 3.304(d) and (f) 
(1999).  

With regard to the second criterion, the evidence necessary 
to establish that the claimed stressor actually occurred 
varies depending on whether it can be determined that the 
veteran "engaged in combat with the enemy."  38 U.S.C.A. 
§ 1154(b) (West 1991); Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998) (upholding the validity of the requirement of 
current symptomatology).  

When PTSD is claimed as a result of combat stressor(s), there 
must be a specific finding of fact of whether the veteran was 
engaged in combat and, if so, whether the claimed stressor(s) 
is related to combat.  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Previously, 38 C.F.R. § 3.304(f) provided that 
"service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor."  
However, effective March 7, 1997, date of the decision in 
Cohen v. Brown, 10 Vet. App. 128 (1997), and to conform with 
the holding in that decision, 38 C.F.R. § 3.304(f) was 
amended deleting the cited provision and stating instead that 
"[I]f the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor."

Where it is determined from all the evidence that the 
veteran did not engage in combat with the enemy or is 
claiming stressors not related to combat, lay testimony 
alone is not enough to establish that the stressors actually 
occurred.  Cohen, at 147.  Rather, such testimony must be 
corroborated by 'credible supporting evidence' and must not 
be contradicted by service records.  38 C.F.R. § 3.304(f); 
Doran v. Brown, 6 Vet. App. 283, 289 (1994); Zarycki, 6 Vet. 
App. 91, 98 (1993).  

The required inservice stressor corroboration need not be by 
service records alone but may be obtained from other 
sources.  Cohen, at 142 (citing M21-1, Part VI, 7.46(f) 
(Sept. 21, 1992).  

However, an opinion of a mental health professional based on 
a postservice examination of the veteran cannot be used to 
establish the occurrence of the stressor.  Cohen, at 142, 
(citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996); and 
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  

Further, the absence of a listed combat-related military 
occupational specialty or the absence of combat-related 
military citations is not determinative of whether a veteran 
participated in combat.  Rather, all of the evidence must be 
reviewed.  The following evidence has also been found to be 
sufficient evidence of an in-service stressful event for the 
purposes of establishing a well-grounded claim:  

[T]he veteran's lay statements and sworn hearing 
testimony to the effect that although his MOS was 
power generator mechanic he never performed that duty 
but instead did convoy and guard duty, was subjected 
to frequent mortar and rocket attacks (supported by [a 
fellow servicemember's] statement...), and was exposed 
to significant stressors during his service in 
Vietnam. 

Cohen, 10 Vet. App. at 137.  

"[S]everal current diagnoses of PTSD by both private and VA 
psychiatrists" constituted the medical evidence of a 
current disability for the purposes of establishing a well 
grounded claim for service connection for PTSD.  Moreover, 
the opinion of a psychiatrist "that the veteran's PTSD 
symptoms were 'directly related to his experiences in the 
war'" constituted "medical evidence of a generalized 
connection between the veteran's PTSD and his war 
experiences sufficient to meet the medical evidence of a 
nexus requirement under Caluza to establish a well grounded 
claim for service connection for PTSD.  Cohen, 10 Vet. 
App. at 137; see also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

A clear diagnosis of PTSD by a mental-health professional 
will, unless shown by evidence to the contrary, be presumed 
to be proper with respect to the sufficiency of stressor(s) 
and adequacy of symptomatology needed to make the diagnosis.  
Cohen at 140.  Moreover, M21-1 provides that "[a] stressor 
is not to be limited to just one single episode.  A group of 
experiences also may affect an individual, leading to a 
diagnosis of PTSD.  M21-1, Part VI, para. 7.46(b)(2) (1995) 
and M21-1, Subch. XII, para. 50.45(f)(2) (1989).  Cohen, at 
142.  

Zarycki v. Brown, 6 Vet. App. 91, 99 (1993) held that it is 
the distressing event rather than mere presence in a combat 
zone that constitutes a valid PTSD stressor and in Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) it was noted mere 
exposure to the ordinary stressful environment of a combat 
area was not a valid PTSD stressor.  However, because of the 
new Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV) as to PTSD diagnostic criteria, this test (of the 
impact of a stressor on "almost anyone") is no longer 
applicable.  Therefore, Zarycki and Swann do not apply to 
the consideration of the DSM-IV criteria.  Cohen, at 142.  

38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) relax the 
evidentiary requirements for adjudication of service 
connection for combat-related claims and together, provide 
that satisfactory lay or other evidence of combat incurrence 
or aggravation, if consistent with circumstances and 
hardships of such service, will be accepted as proof of 
service connection, notwithstanding the absence of official 
records thereof, unless rebutted by clear and convincing 
evidence to the contrary.  See Velez v. West, 11 Vet. 
App. 148, 153 (1998); Jensen v. Brown, 19 F.3d 1413, 1416-17 
(Fed. Cir. 1994); Arms v. West, 12 Vet. App. 188, 193-93 
(1999).  

Satisfactory lay testimony consistent with service 
circumstances of combat may establish that an event occurred 
inservice but not a medical diagnosis as to the event, nor a 
current diagnosis or a nexus between a current condition and 
the inservice event.  Russo v. Brown, 9 Vet. App. 46, 50 
(1996) (a claim was well grounded where service medical 
records were absent but there was evidence of continuity of 
symptomatology, in view of the reduced adjudicative 
evidentiary requirements under § 1154(b) for combat 
veterans).  

This requires a three-step analysis.  See Collete v. Brown, 
82 F.3d 389, 392-93 (Fed. Cir. 1996).  In the first 2 steps, 
only favorable evidence is considered, without any weighing 
of negative or contrary evidence.  In the first step, it must 
be determined if there is 'satisfactory' lay or other 
evidence of service incurrence or aggravation.  In the second 
step, it must be determined whether such evidence is 
consistent with the conditions of such service and, if so, 
this evidence is accepted as "sufficient proof" of service 
connection, even without official record of incurrence.  

However, these first two steps under 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) only reduce the evidentiary burden 
as to the 2nd Caluza element (incurrence or aggravation, 
i.e., what happened during service) and not the 1st (current 
disability) and 3rd (medical nexus) Caluza requirements, as 
to both of which competent medical evidence is required, 
except that lay evidence may be used to show continuity of 
symptoms as well as nexus between the continuity of symptoms 
and present disability if such a relationship is one to which 
a lay person's observations are competent.  Arms v. West, 12 
Vet. App. 188, 194-95 (1999).  

In sum, the first two steps may provide a factual basis that 
a particular disease or injury was incurred or aggravated in 
combat but not a basis to link etiologically the inservice 
condition to the current condition.  Jensen v. Brown, 19 F.3d 
1413, 1416-17 (Fed. Cir. 1994); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (Table); Collete v. Brown, 82 F.3d 389, 392-93 
(Fed. Cir. 1996); Libertine v. Brown, 9 Vet. App. 521, 524-25 
(1996); Turpen v. Gober, 10 Vet. App. 536, 539 (1997) (absent 
medical-nexus evidence, there was no reasonable possibility 
that § 1154(b) could change the outcome of the case on the 
merits); Brock v. Brown, 10 Vet. App. 155, 162 (1997) 
(reduced evidentiary burden under § 1154(b) relates only to 
service incurrence, what happened, and not existence of 
current disability or nexus to service, both generally 
requiring competent medical evidence); and Cohen (Douglas) v. 
Brown, 10 Vet. App. 128, 138 (1997) (§ 1154(b) does not 
provide a basis to etiologically link an inservice condition 
to a current condition).  Velez v. West, 11 Vet. App. 148, 
153-54 (1998).  

In Arms v. West, 12 Vet. App. 188, 196 (1999) it was held 
that if after both of these first two steps, all three 
elements of Caluza are met, then the role of § 1154(b) is to 
carry into the merits-adjudication stage the presumption of 
credibility which attached at the threshold stage in 
determining well groundedness (subject to rebuttal).  Arms, 
supra, also held that in this third step, (unlike non-combat-
related claims) service connection is to be awarded unless it 
is determined that service connection is rebutted by 'clear 
and convincing evidence to the contrary' (i.e., more than a 
preponderance of the evidence).  It is only in this last 
third step that there may be a weighing of the contrary 
evidence but even here the absence of an official notation of 
inservice diagnosis or treatment may not be used to rebut by 
"clear and convincing evidence" at the merits-adjudication 
stage.  Rather, only an affirmative finding (including 
silence where a record purports to report on the existence of 
a particular condition or problem area) may be used as part 
of the clear and convincing evidence necessary for rebuttal.  
Arms v. West, 12 Vet. App. 188, 197 (1999).  However, this 
holding in Arms, supra, was overruled in Kessel v. West, No. 
98-772 (U.S. Vet. App. Sept. 20, 1999) which made it clear 
that the analytic framework announced in Arms applied only to 
the 2nd Caluza element of incurrence or aggravation during 
combat.  


Background

The veteran served overseas for eleven months and was awarded 
the National Defense Service Medal, the Vietnam Campaign 
Medal with device, and the Vietnam Service Medal.  His 
military occupational specialty, as listed on DD Form 214 MC, 
was general warehouseman.  

Service personnel records reflect that the veteran served in 
Vietnam from November 1969 to October 1970.  During August 
and September 1970 he served as a guard, whereas he had 
previously served as a general warehouseman.  

In June 1970, while in Vietnam, the veteran complained of a 
nervous condition.  In September 1970, while in Vietnam, he 
complained of dizziness and fatigue.  On examination he was 
nervous and was hyperventilating.  The diagnosis was 
hyperventilation.  He was not given medication but was to 
return to the clinic if the nervousness continued.  

A report of an October 1970 discharge examination which does 
not reflect the presence of any psychiatric disability.  

On VA general medical examination in 1972 there was no 
apparent disturbance in the veteran's orientation.  

In July 1985, Warren G Gershwin, M.D., reported that on 
examination in June 1985 the veteran complained of headaches, 
severe temper tantrums, as well as loss of concentration and 
attention span.  In the past he had been incarcerated, 
allegedly for possession of cocaine but he stated that he had 
not personally possessed the cocaine, and he denied past 
abuse of alcohol and drugs.  He demonstrated a great deal of 
emotional lability.  He demonstrated some tangentiality in 
his thought processes but was logical.  He had a morbid 
preoccupation with himself as a victim.  The impression was 
that his complaints and signs suggested an organic mental 
syndrome and the most appropriate diagnosis was an affective 
syndrome compounded by an adjustment disorder with a mixed 
disturbance of emotions and conduct.  

The veteran sought VA hospitalization in April 1986 due to 
episodes of violence.  He was given psychotropic medication 
but psychological testing was considered invalid.  The 
diagnoses include schizophreniform disorder as well as 
alcohol and marijuana abuse, episodic.  

On VA psychiatric examination in September 1986 the veteran 
complained of nervousness and having no self control.  He was 
preoccupied with physical complaints for which there was no 
apparent organic basis.  He avoided contact with others.  The 
diagnoses were somatoform disorder - conversion disorder, 
generalized anxiety disorder, and mixed personality disorder.  
His external precipitating stress was undetermined but it was 
noted that he had been subjected to sniper fire in Vietnam.  
He had been placed on Lithium for what were believed to be 
manic depressive traits.  

Lay affidavits notarized in February 1987 are to the effect 
that the veteran's personality was changed and he was nervous 
after his service in Vietnam.  

In written correspondence dated in February 1987, Bobby E. 
Hill, M.D., reported that he had treated the veteran since 
January 1986 for a low back disability and PTSD.  Dr. Hill 
noted that the veteran had at times exhibited bizarre 
behavior.  

A February 1987 decision of an Administrative Law Judge (ALJ) 
awarding the veteran Social Security disability benefits 
reflects that when the veteran was examined in January 1986 
by Dr. James F. Hooper, a psychiatrist, it was felt that the 
veteran had PTSD but that the possibility of depression with 
somatization could not be ruled out.  Also, true 
schizophrenia could not be ruled out.  The ALJ found, in 
part, that the veteran had PTSD.  

On the occasion of a September 1987 hearing before Members of 
the Board in Washington, D.C., the veteran testified that 
because of back disability in Vietnam he had volunteered for 
the military police, as a result of which he had done 
(essentially) guard duty during which he had been subjected 
to mortar attacks and sniper fire (page 3).  On one occasion 
he had been in a truck which had been subjected to enemy fire 
(page 7).  In Vietnam, when he had sought treatment for his 
back he had, at that time, been trembling and shaking due to 
fear of being near munitions that might explode.  Medication 
given by a doctor had stopped the shaking (page 8).  The 
physician had stated that if the veteran continued to shake, 
his commanding officer would have to be informed but the 
veteran, to protect his military career, had simply stated to 
the doctor that he was hyperactive (page 21).  

On file is a photocopy of a March 1989 statement from Oscar 
Tucker who stated that he had known the veteran while in 
Vietnam and that since then the veteran was very nervous.  

In May 1989 the veteran's mother stated that the veteran's 
personality had been changed after his service in Vietnam.  

In August 1989 Joan Craigwell, a Vet Center Team Leader (who 
also testified at the February 1991 travel board hearing), 
submitted a summary of the veteran's history and treatment 
for PTSD.  It was reported that while in Vietnam the veteran 
had been ordered to drive through a group of children (which 
he testified in 1991 and 1998 was while they were under 
attack) and he ran over and killed a little girl.  This 
trauma remained disturbing to the veteran until the present.  
Psychological testing revealed elevated results for every 
PTSD scale on the Vietnam Era Stress Inventory, with the 
exception of combat roles.  The latter exception, might be 
due to the veteran's having only a limited number of roles in 
Vietnam.  His symptoms included flashbacks and he was 
receiving treatment for a psychotic episode of his PTSD.  In 
some ways his dependency on neuroleptic medication and the 
acute phase of the problem resembled schizophrenic disorders.  

On VA psychiatric examination in February 1990 the veteran 
complained of hearing Vietnamese voices.  His presentation 
was tangential, hyperkinetic, and at times inconsistent, but 
information obtained from his wife indicated that he was 
truly experiencing severe symptoms of PTSD manifested by 
hypervigilance, sleep disturbance, and inappropriate 
behavior.  The diagnoses were possible PTSD and possible 
affective syndrome, as well as possible adjustment disorder 
with mixed disturbance of emotions and conduct.  

In August 1990 Joan Craigwell, a Vet Center Team Leader (who 
also testified at the February 1991 travel board hearing), 
submitted a summary of the veteran's history and treatment 
for PTSD.  Several inservice experiences seemed to have 
caused delayed stress symptom.  The first was his having been 
forced to drive over a little girl and the second was an 
incident in which some Viet Cong had entered his hooch but 
had not realized that the veteran was not Vietnamese.  It was 
felt that although there seemed to be some atypical psychotic 
features in the veteran's personality, he far exceeded the 
diagnostic criteria for PTSD.  

A December 1990 VA clinical record reflects that the veteran 
had numerous symptoms of PTSD, which was one of the final 
diagnoses.  

On VA psychiatric examination in February 1991 the diagnoses 
were PTSD and adjustment disorder with mixed disturbance of 
emotions and conduct.  

At the February 1991 hearing before Members of the Board at 
the regional office in San Diego, California, the veteran 
again testified about the incident concerning the death of a 
little Vietnamese girl (page 2 and 3).  Joan Craigwell, 
former Director of the San Diego Vet Center testified that 
she had a Master's Degree in Nursing and a Master of Arts in 
Counseling and was now a readjustment counseling therapist at 
the Vista Vet Center (page 8).  She testified as to the 
veteran's treatment and that she and another Vet Center 
Counsel were of the opinion that the veteran met the 
diagnostic criteria for PTSD (page 10).  The veteran's wife 
testified that she had known the veteran since 1978 (page 13) 
and that he had sleep disturbance (page 11).  

Pursuant to the November 1991 Board remand, in October 1992 
the RO requested that the veteran provide more specific 
information pertaining to alleged stressors.  However, it is 
unclear if this letter was sent to the veteran's most recent 
address of record.  

In December 1993, pursuant to the October 1993 Board remand, 
the ESG responded to an RO request, stating that the request 
had been forwarded to the Marine Corps Historical Center.  

In December 1995 the RO requested that the veteran provide 
more specific information pertaining to alleged stressors.  
The veteran responded in writing in September 1996.  

On file is a January 1997 affidavit from [redacted] 
attesting that in September 1970 in Vietnam, he had seen the 
veteran leading a convoy at which time the veteran ran over a 
Vietnamese child.  The enemy was in the area and there had 
been mortar fire that morning.  He had seen the veteran about 
a week later, at which time the veteran was still very shaken 
and upset over the incident.  

On file is a photocopy of an undated letter from a service 
comrade, [redacted], to the veteran's mother, apparently 
written while Mr. [redacted] was in Vietnam.  It was reported 
that he and the veteran had been in many mortar and rocket 
attacks.  

A June 1997 response from the ESG indicates that information 
on file was insufficient to conduct meaningful research on 
the veteran's behalf.  Also in June 1997, the Marine Corps 
Historical Center reported that the veteran served with the 
Headquarters and Maintenance Squadron 11 from April 1969 to 
October 1970.  While several stressors were alleged, because 
no dates had been provided, budget and staff limitations 
precluded an extensive research.  

On VA psychiatric examination in October 1997, it was 
reported that a review of the available records and claims 
file indicated that the veteran had been diagnosed with and 
treated for PTSD as a result of his experiences in Vietnam.  
A letter from [redacted] indicated "with certainty the 
traumatic stressor that occurred in this veteran's life."  
The diagnosis was chronic severe PTSD.  

The recorded opinion of a second VA psychiatrist in October 
1997 was that the veteran had PTSD with major depression.  

The veteran underwent VA hospitalization in June and July 
1998 and the discharge diagnoses were chronic PTSD with 
symptoms in exacerbation related to dyscontrol of moods, 
mixed bipolar disorder, and substance abuse, in early full 
remission.  

At the December 1998 video-conference the veteran again 
testified as to the death of a little Vietnamese girl during 
his service in Vietnam (pages 3 and 4).  Shortly after this, 
he had seen a physician who had noted that he was trembling 
(pages 5 and 6).  

Analysis

The 1991 Board remand noted some inconsistencies in histories 
provided by the veteran.  In the November 1995 Board 
decision, at page 14, it was stated that "[t]he current 
posture of the record does not establish that the appellant 
'engaged in combat with the enemy'."  It was noted that the 
veteran had not received any citations of the type listed at 
38 C.F.R. § 3.304(f) (page 14) and that "not one scintilla 
of the veteran's stressor accounts is verified" (page 15).  

However, there is now on file direct corroborating evidence 
from service comrades which reflects that the veteran did 
engage in combat and, furthermore, one of these service 
comrades has specifically corroborated the most stressful 
inservice event (the death of a child).  While corroborating 
evidence is not necessary when it is determined that the 
veteran engaged in combat, these corroborating statements and 
the evidence overall demonstrate that the provisions of 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) are 
applicable.  Accordingly, the actual occurrence of inservice 
combat stressors is conceded. 

While in 1987 "the Board [was] not satisfied that the 
stressors in this case are sufficient to support a diagnosis 
of [PTSD]" (page 8 of the 1987 Board decision), as noted 
above, the Court has since held that such a determination is 
a medical question and not one to be determined based solely 
on the judgment of the Board.  Here, the opinion of repeated 
VA examiners is, in substance, that the veteran's combat 
stressors, particularly the death of a child, has resulted in 
PTSD.  Accordingly, all three elements are met to establish a 
well grounded claim for PTSD.   

Even when weighing the negative evidence in this case (such 
as some inconsistencies in some of the histories related by 
the veteran) he has consistently related the circumstances of 
the death of a child in Vietnam as the leading component of 
his combat stressors.  While this particular history has not 
always been related clearly, it has been consistent in all 
essential details.  Thus, the Board finds that there is 
insufficient evidence to rebut the claim.  

Accordingly, service connection for PTSD is warranted.  


ORDER

Service connection for PTSD is granted.  



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

